
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 245
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2009
			Mr. Hill submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Miss Katie Stam for being
		  crowned Miss America 2009 and thanking the participants in and supporters of
		  the Miss America Competition for their contributions to young women’s lives and
		  communities.
	
	
		Whereas Miss Katie Stam of Seymour, Indiana, was named
			 Miss America on January 24, 2009;
		Whereas Miss Stam has worked to promote community service
			 and involvement, and hopes to work with President Obama to promote the
			 importance of community service;
		Whereas, Miss Stam, a communications major at the
			 University of Indianapolis, has received many scholastic awards, including
			 first place in the Indiana Association of Broadcasters News Anchor and the
			 Elisa Bowen Outstanding Student in Television Award;
		Whereas Miss Stam has been in active leadership roles in
			 the community, including United Way Campaign/Event Coordinator, “Piggybank
			 Project” Fundraising Coordinator, and a Student Government/Philanthropy
			 Committee Chair; and
		Whereas Miss Stam is the first Miss America from the State
			 of Indiana: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates Miss Katie Stam for being
			 crowned Miss America 2009;
			(2)thanks the
			 participants in and supporters of the Miss America Competition for their
			 contributions to young women's lives and communities; and
			(3)directs the Clerk
			 of the House of Representatives to transmit an enrolled copy of this resolution
			 to Miss Katie Stam and to the Miss America Organization.
			
